Name: Commission Regulation (EEC) No 2259/80 of 27 August 1980 re-imposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 80 Official Journal of the European Communities No L 227/27 COMMISSION REGULATION (EEC) No 2259/80 of 27 August 1980 re-imposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 1662/80 of 27 June 1980 establishing indicative ceilings and Community supervision for imports of certain goods originating in Yugoslavia (2 ), and in particular Article 1 thereof, Whereas Article 1 of the abovementioned Protocol provides that the goods listed below, imported under reduced duty rates according to Article 2 of the Agreement, are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : CCT heading No Description Ceiling(tonnes) 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : A. Footwear with uppers of leather 200 Whereas imports into the Community of those goods, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the goods in question be re-imposed . HAS ADOPTED THIS REGULATION : Article 1 As from 1 September 1980 and until 31 December 1980 , the levying of customs duties applicable to third countries shall be re-imposed on imports into the Community of the following goods : CCT heading No Description Origin 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading N 64.01 ) with outer soles of rubber or artificial plastic material : Yugoslavia A. Footwear with uppers of leather (') OJ No L 130 , 27 . 5 . 1980, p. 2 . (2 ) OJ No L 164, 30 . 6 . 1980, p . 3 . No L 227/28 Official Journal of the European Communities 29 . 8 . 80 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 August 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission